Per Curiam.
The appellant was tried and convicted in the Magistrates’ Court of violating chapter 14, section 1, of the ordinances of the city of New York, in that he did unlawfully operate an employment agency located at 2295 Seventh avenue, in the borough of Manhattan, city of New York, without having a license therefor.
The ordinance in question has no application in this case. The crime charged is a misdemeanor as provided by article 11, section 172, of the General Business Law,  and the magistrate had no jurisdiction to try the same.
Judgment reversed and the complaint dismissed on the law. Facts not examined. Defendant discharged and fine ordered repaid.
Present — Kernochan, Fetherston and Herbert, JJ.